Citation Nr: 9925881	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-06 970	)	DATE
		)
	)

                                                   On appeal 
from the
                Department of Veterans Affairs Regional 
Office in Cleveland, Ohio


                                                         THE 
ISSUE

Entitlement to an increased rating for a right (major) 
shoulder disability, currently evaluated as 20 percent 
disabling.


                                                   
REPRESENTATION

Appellant represented by:	The American Legion


                                      WITNESS AT HEARING ON 
APPEAL

Appellant


                                            ATTORNEY FOR THE 
BOARD

Elizabeth Gallagher, Associate Counsel

                                                     
INTRODUCTION

The veteran had periods of active duty for training including 
in August 1988, and from July 14 to September 1, 1989.  He 
was awarded a general discharge under honorable conditions 
from the United States Army Reserves in October 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran appeared at a personal hearing 
before a Hearing Officer at the RO in April 1995. 

In December 1996, the Board remanded this case for the 
development of additional evidence.  The requested 
development having been completed, to the extent possible, 
this matter is now ready for appellate review.


                                                  FINDINGS OF 
FACT

1.  Sufficient evidence to render an equitable disposition of 
this appeal has been obtained by the RO.

2.  The veteran's right (major, i.e. dominant) shoulder 
disability is manifested by some complaints of generalized 
tenderness, pain and soreness with motion, but no swelling, 
atrophy or deformity.  Active motion on testing has been 
limited, essentially, to midway between the side and shoulder 
level in all planes, but passive range of motion is well 
above the shoulder level.  The veteran guards against all 
motion.  His last documented shoulder dislocation was in 
1992. 


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for a 
right shoulder disability have been approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 4.71a, 
and Diagnostic Codes 5200, 5201, 5202 (1998). 

               REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim of possible deterioration with respect to 
this condition since the last final decision on the merits is 
at least plausible.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The Board is also satisfied that all relevant 
facts pertinent to this issue have been properly developed 
and that no further assistance to the veteran is required to 
comply with the duty to assist him as mandated by law.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule). 

When functional loss is alleged to be due to pain on motion, 
the provisions of 38 C.F.R. §§ 4.40, and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Where entitlement to compensation and a disability rating 
have already been established and an increase in the current 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet.App. 55 (1994), but see Fenderson  v. West, 12 
Vet. App. 119 (1999).  Thus, the Board will only briefly 
address the past history of the disability at issue, while 
emphasizing the present level of symptomatology. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998), the Board has reviewed all the evidence of record 
pertaining to the history of the disability at issue, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

The veteran asserts that the pain and limitation of function 
attributable to his right shoulder disability has increased 
in severity and warrants more than a 20 percent disability 
evaluation.

The veteran's service medical records show that he dislocated 
his right shoulder in 1988.

In December 1992, the veteran was treated at the Meridia 
Suburban Hospital following an incident in which he 
reportedly dislocated his right shoulder again in an accident 
with a forklift.  The shoulder reportedly spontaneously 
reduced prior to his arrival at the hospital.

The veteran was treated by Richard Kaufman, M.D. during the 
period from December 1992 to March 1993.  In February 1993, 
Dr. Kaufman noted that the veteran would probably need 
surgery on his shoulder but did not wish to undergo the 
operation at that time.

In August 1993, X-ray studies showed an unusually wide 
separation between the humeral head and the interior surface 
of the acromion process.  The impression was that this 
suggested some relaxation of the ligamentous supports in the 
right shoulder joint.

By rating decision dated in August 1993, the veteran was 
granted service connection for a left shoulder disability, 
and a zero percent disability rating was assigned.  In 
October 1993, the rating decision was corrected to reflect 
that the veteran's disability was in the right shoulder.  By 
rating decision in July 1994, the disability rating was 
increased to 20 percent effective from December 12, 1992, the 
date of the veteran's original claim under Diagnostic Code 
5202.  38 C.F.R. § 4.71a, and Diagnostic Code 5202.

Diagnostic Code 5202 provides ratings for impairment of the 
humerus.  A 20 percent rating is assignable for malunion of 
either the major or minor humerus, with moderate deformity.  
Where there is malunion of the humerus with marked deformity, 
a 30 percent rating is assignable for the major humerus, and 
a 20 percent rating is assignable for the minor humerus.  A 
20 percent rating is assignable for recurrent dislocation of 
either the major or minor humerus at the scapulohumeral 
joint, with infrequent episodes, and guarding of movement 
only at shoulder level.  Where there is recurrent dislocation 
of the humerus at the scapulohumeral joint, with frequent 
episodes and guarding of all arm movements, a 30 percent 
rating is assignable for the major humerus, and a 20 percent 
rating is assignable for the minor humerus.  A 50 percent 
rating is assignable for fibrous union of the major humerus, 
and a 40 percent rating is assignable for the same symptoms 
of the minor humerus.  38 C.F.R. § 4.71a, Code 5202. 

The report of the veteran's December 1993 VA examination 
noted that he presented with complaints of pain on using his 
right shoulder.  The examiner observed that there was 
tenderness over the anterior and posterior deltoid muscles, 
and a decreased sensation to pinprick over the anterior 
deltoid.  No swelling or warmth was noted in the area of the 
right shoulder.  The examiner attempted to obtain range of 
motion measurements but was unable to do so as the veteran 
was guarding all movements.  The diagnosis was residuals of 
dislocation of the right shoulder with limitation of range of 
motion.

The claims file contains copies of the veteran's VA 
outpatient treatment during the period from September 1988 to 
April 1995.  In May 1991, the veteran presented with 
complaints of pain in his shoulder, and reported that he had 
heard a popping sound in the shoulder when lifting a couch.  
In August 1994, extreme guarding was noted.  In January 1995, 
the veteran presented with pain in his right shoulder after 
changing a flat tire.  In February 1995, it was noted that 
the shoulder was tender to palpation, and had positive 
impingement and apprehension signs.  X-ray studies were 
unremarkable.  In April 1995, the veteran presented with 
complaints of a recurrence of right shoulder pain since 
moving furniture the night before.     

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in April 1995.  He testified that he had 
stiffness and soreness every day in his right shoulder.  He 
stated that he was right handed, but tried to use his left 
hand more due to his right shoulder problem.  Changes in the 
weather caused increased shoulder pain and swelling.  He 
could not lift weights or engage in sports due to his 
shoulder disability, and the disability also affected his 
sexual functioning to some degree.  He felt popping in his 
shoulder every day, and still had a constant nagging pain and 
a feeling of instability in the shoulder despite taking 
Cyclobenzaprine and Naprosyn.  

The report of an April 1995 VA orthopedic examination noted 
that his medical history showed that, in the past, even when 
the veteran was experiencing problems with his right 
shoulder, he had flexion to 110 degrees, abduction to 93 
degrees, extension to 40 degrees, internal rotation to 40 
degrees, and external rotation to 29 degrees.  On 
examination, significant muscle spasm was noted in the upper 
trapezius muscles of the right shoulder.  There was diffuse 
tenderness over the entire right shoulder joint.  The joint 
could flex to 40 degrees, abduct to 30 degrees, rotate 
externally to 20 degrees, extend to zero degrees, and adduct 
to 30 degrees.  Internal rotation could not be measured due 
to pain.  The apprehension test was positive.  The diagnosis 
was recurrent anterior dislocation with anterior instability, 
right.

An April 1995 VA neurological examination found hypesthesia 
in the right upper arm, along with mild disuse atrophy of the 
right lateral deltoid muscle, and mild dependent edema of the 
right upper arm and forearm due to holding the right arm 
straight down and close to his body to avoid using it.  
Contraction of the right upper trapezius and mild atrophy of 
the right lateral deltoid was observed.  Upper arm 
measurement at the base of the lateral deltoid was 36 1/2 
centimeters on the right, and 35 1/2 centimeters on the left.  
The right shoulder could actively abduct laterally to 35 
degrees, abduct anteriorly to 25 degrees, abduct posteriorly 
to 15 degrees.  Passive flexion, adduction, and extension 
were normal, and passive abduction was 50 percent of normal.  
The diagnosis was history of repeated dislocations of the 
right shoulder.  The examiner noted that the active movement 
was much more restricted than the passive movement, and that 
the strength in the muscles suggested that there was a 
considerable emotional overlay due to fear of re-dislocating 
the right shoulder.  

The report of the veteran's March 1996 VA examination noted 
that he complained of multiple recurrent right shoulder 
dislocations, with the last complete dislocation having taken 
place in 1992.  The examiner noted that the veteran was 
guarding his movements.  X-ray studies showed mild 
degenerative changes to the joint, but were otherwise normal.  
No swelling or atrophy was seen.  The examiner was unable to 
assess range of motion due to the veteran's guarding of 
movements, complaints of discomfort, and anxiety.  However, 
the examiner noted good strength in the rotator cuff muscles 
of the shoulder.  The diagnosis was residual dislocation of 
the right shoulder.

The report of the veteran's May 1997 VA examination noted no 
evidence of muscular atrophy around the right shoulder, and 
stated that the circumference of the right and left arms at a 
point six inches above the tip of the olecranon were equal.  
The right shoulder was found to actively flex to 40 degrees, 
and actively abduct to 50 degrees.  The passive range of 
motion was flexion to 180 degrees, abduction to 180 degrees, 
external and internal rotation to 90 degrees, and extension 
to 60 degrees.  No subluxation was detected when the shoulder 
was rotated externally and abducted to 90 degrees.  X-ray 
studies showed no pathology.  The examiner opined that if the 
veteran had as little active motion in the right shoulder as 
he demonstrated during the examination, he would have gross 
atrophy of the muscles around the shoulder.  As he did not 
have any atrophy, the examiner opined that the active range 
of motion demonstrated could not be relied upon.  The 
diagnosis was history of a dislocated right shoulder.

The veteran was afforded another VA examination in November 
1998.  The report of that examination noted that he 
complained of ongoing aching, soreness, tenderness and pain 
in his right shoulder since 1988.  No swelling, atrophy or 
deformity was observed.  Some generalized tenderness and 
soreness anteriorly over the shoulder and rotator cuff 
muscles was noted.  No looseness was felt with abduction 
testing.  Active ranges of motion were flexion and extension 
from 40 to 45 degrees, and internal and external rotation 
from 40 to 45 degrees.   Passive ranges of motion were 
flexion and extension to about 140 degrees, and internal and 
external rotation to about 40 to 50 degrees.  Some weakness 
over the rotator cuff muscles secondary to pain was noted 
with internal and external rotation.  X-ray studies revealed 
no fracture, dislocation, or destructive bone changes.  A 
magnetic resonance imaging study showed no evidence of any 
rotator cuff tear.  The examiner stated that with repetitive 
use, heavy pushing and pulling, and overhead use, the veteran 
would likely get increased fatigability, soreness and 
stiffness, however it could not be measured at the time of 
the examination.  The examiner further stated that the 
veteran was able to perform his job as a substitute teacher 
with his shoulder disability, but that he would have 
difficulties doing any heavy or overhead work.  The diagnosis 
was residual dislocated right shoulder.

Upon consideration of all the evidence of record, the Board 
finds that, due to the evidence indicating that the veteran 
guards all his shoulder movements, the criteria for a 30 
percent evaluation for the right shoulder disability have 
been approximated.  However, a higher rating of 50 percent 
under Diagnostic Code 5202 would not be appropriate.  
38 C.F.R. § 4.71a, and Diagnostic Code 5202.  

X-ray studies of the veteran's right shoulder do not show any 
deformity.  The last dislocation of the right shoulder, 
according to the veteran's own statement, took place in 1992, 
approximately seven years ago.  Although the evidence 
reflects that the veteran guards all movements of his right 
shoulder, the medical evidence shows that the veteran does 
use his right arm and right shoulder to some extent.  The 
Board notes the medical findings made during the 1997 VA 
examination to the effect that there was no gross atrophy of 
the muscles which would be expected if the veteran had the 
severe limitation of motion he claimed.  While the examiner 
who conducted the 1998 VA examination noted that, with flare-
ups, the veteran would likely experience more pain, 
stiffness, and fatigability in his right shoulder joint, the 
Board concludes that, given the level of disability, such 
occasional exacerbations would not be sufficient to warrant a 
50 percent disability rating under Diagnostic Code 5202.   
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Further, the Board finds that as there is no ankylosis of the 
scapulohumeral articulation, a higher disability rating would 
not be appropriate under Diagnostic Code 5200.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (1998).

Finally, as there has been no evidence presented to show that 
the range of motion of the right arm is limited to 25 degrees 
from the veteran's side, a higher disability rating would not 
be appropriate under Diagnostic Code 5201.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1998).

The benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.

In reaching its decision on the issue on appeal, the Board 
has considered the complete history of the disability in 
question as well as current clinical manifestations and the 
effect the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.16 (1998).  The functional 
effect of painful motion has also been considered.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  


                                                            
ORDER

Entitlement to a rating of 30 percent for a right shoulder 
disability is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.


		
                                                ROBERT D. 
PHILIPP
	Member, Board of Veterans' Appeals


 


